                      UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OHIO
                                  Akron Division

                                                     )
 Drips Holdings, LLC,                                )
                                                     )
                Petitioner,                          )   Case No. 5:21-mc-17 Judge Barker
                                                     )
        v.                                           )
                                                     )   Arising from Civil Action No. 1:19-cv-
 QUOTEWIZARD.COM LLC,                                )   12235-LTS, pending in the United
                                                     )   States District Court for the District of
                Respondent.                          )   Massachusetts
                                                     )

     DRIPS UNCONTESTED MOTION FOR LEAVE TO FILE A RESPONSE TO
    QUOTEWIZARD’S REQUEST FOR TRANSFER OR FOR A STAY AND FOR A
    BRIEF EXTENSION TO RESPOND TO QUOTEWIZARD’S MOTION TO STAY

       Drips Holdings, LLC (“Drips”) respectfully requests that the Court grant it leave to respond

to QuoteWizard.com LLC (“QuoteWizard”) recent brief [ECF No. 13]. Although QuoteWizard’s

brief purports to be a Response and Opposition to Plaintiff Joseph Mantha’s Motion to Intervene

and to Transfer Action, it in effect is a motion in which QuoteWizard asks this Court to transfer

this action to District of Massachusetts or in the alternative to stay this matter pending a ruling

from the Massachusetts court. [ECF No. 13] at 4-7.

       Although Mr. Mantha, as a stranger to the subpoena, lacks any authority or standing to

request transfer, Drips recognizes that QuoteWizard, as the party who served the subpoena, may

have the ability to request transfer under Federal Rule of Civil Procedure 45. Despite raising

additional (and unfounded) arguments, however, QuoteWizard has failed to establish that

exceptional circumstances exist, for reasons Drips requests leave to explain. Accordingly, Drips

respectfully requests the Court grant it leave to respond to QuoteWizard’s filing within seven days




                                               -1-
in order to, among other things, correct several inaccuracies in QuoteWizard’s filing and explain

why transfer and staying this case remains unwarranted.

       Further, in its latest filing, QuoteWizard renews and submits additional arguments in

support of its prior request for a stay, [ECF No. 11]. Accordingly, Drips requests a brief extension

of its April 12, 2021 deadline to respond to QuoteWizard’s motion for a stay [ECF No. 11] so that

it may respond to QuoteWizard’s overlapping and supplemental arguments in a single filing.

       Drips thus requests that the Court grant it leave to submit a response to both QuoteWizard’s

motion to stay [ECF No. 11] and its latest filing [ECF No. 13] within seven days. QuoteWizard

consents to Drips’ request. See Ex. A.



 Date: April 7, 2021                             SQUIRE PATTON BOGGS (US) LLP

                                                 /s/Jesse L. Taylor
                                                 Jesse L. Taylor (0088209)
                                                 jesse.taylor@squirepb.com)
                                                 SQUIRE PATTON BOGGS (US) LLP
                                                 41 South High Street
                                                 Columbus, OH 43215
                                                 (614) 365-2700 (Phone)
                                                 (614) 365-2499 (Fax)

                                                 Eric J. Troutman (pro hac vice pending)
                                                 eric.troutman@squirepb.com
                                                 SQUIRE PATTON BOGGS (US) LLP
                                                 555 South Flower Street, 31st Floor
                                                 Los Angeles, CA 90071
                                                 (213) 689-6510 (Phone)
                                                 (213) 623-4581 (Fax)

                                                 Counsel for Drips Holdings, LLC




                                               -2-
                              CERTIFICATE OF SERVICE

      I certify that on April 7, 2021, the foregoing was electronically filed with this Court’s

CM/ECF System and thereby served on counsel of record.

                                           /s/Jesse L. Taylor




                                            -3-
